ROBERTSON, Judge,
dissenting.
The seller represented to the buyer that the automobile had never been wrecked, had 70,000 miles on it, and was in good condition. After discovering a major problem, the buyer took the car to the Century Buick dealership, where an examination revealed a number of hidden problems. The major discovery was that the car was composed of the front end of a 1979 BMW and the rear end of a 1975 BMW. The buyer immediately attempted to rescind the sale through his attorney and the seller refused.
After an investigation by the buyer’s attorney revealed that the seller knew the automobile consisted of two wrecked ve-*1112hieles, and that the front half had 170,000 miles on it instead of 70,000, a civil action was brought to rescind the sale. While awaiting a trial on the merits, the buyer’s necessary use of the automobile in no way constituted an acceptance of the fraud on the part of the seller.
Therefore, I dissent.